DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 7/29/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Applicant’s filing of a declaration under 37CFR§1.132 and the response filed on 7/29/22 have been made of record.
Claims 3 and 9-32 are pending.
Claims 9-12, 14-15, and 32 remain withdrawn for being drawn to non-elected inventions for the reasons of record at pg. 2 of the office action of 4/15/2021.
Claims 3, 13 and 16-31 are being examined to the extent they read on the elected invention.
Priority
The instant application is 371 if OCT/KR2018/003489 filed on 3/23/2018, which claims Foreign priority of KR 10-2017-0037101 filed 3/23/2017. A certified copy of KR 10-2017-0037101 has been received by the office.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 4/26/2022, 7/15/2022 and 9/7/2022 have been considered.
Response to Arguments
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13, 16-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20160158378, pub. Date 6/9/2016, also published as US Pat. No. 10,487,128) in view of Nielsen et al. (US Pub. No. 20100009898) for the reasons of record and as discussed below.
The instantly claimed invention is broadly drawn to a conjugate of Formula 1: X-La-F wherein X is consisting of an insulin analog comprising an A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56 with the proviso that the peptide where the A-chain coincides with SEQ ID NO: 53 then insulin B-chain of SEQ ID NO: 54 is excluded, L is a linker, F is a substance capable of increasing the half-life of X, and X-L and F are linked to each other by covalent bond.
It is noted that analog 10 is protein of SEQ ID NO: 46 that results in the insulin A-chain of SEQ ID NO:55 and B-chain of SEQ ID NO: 56. Choi et al teach the same sequence and therefore the sequence would have produced insulin analog consisting of insulin A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56:
BFE16931
ID   BFE16931 standard; protein; 86 AA.
XX
AC   BFE16931;
XX
DT   17-MAY-2018  (first entry)
XX
DE   Human insulin analogue 10 SEQ ID 46.
XX
KW   Insulin ligand; antidiabetic; diabetes mellitus; gastrointestinal-gen.;
KW   hormone; metabolic-gen.; protein production; protein therapy;
KW   therapeutic; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2018056764-A1.
XX
CC PD   29-MAR-2018.
XX
CC PF   22-SEP-2017; 2017WO-KR010504.
XX
PR   23-SEP-2016; 2016KR-00122484.
XX
CC PA   (HANM ) HANMI PHARM CO LTD.
CC PA   (SNFI ) SANOFI-AVENTIS DEUT GMBH.
XX
CC PI   Choi IY,  Jung SY,  Korn M,  Guessregen S,  Tennagels N;
XX
DR   WPI; 2018-256509/25.
DR   N-PSDB; BFE16930.
XX
CC PT   New insulin analog useful for treating diabetes in subject, comprises 
CC PT   mutation chosen from amino acid residues at specific positions of natural
CC PT   type insulin B and A chain.
XX
CC PS   Example 1; SEQ ID NO 46; 59pp; Korean.
XX
CC   The present invention relates to an insulin analogue, useful for treating
CC   diabetes in a subject. The insulin analogue comprises mutation in a 
CC   natural type insulin B and A chain. The invention further claims: (1) an 
CC   isolated nucleic acid encoding the insulin analogue; (2) a recombinant 
CC   expression vector comprising the nucleic acid; (3) a transformant 
CC   comprising the recombinant expression vector; (4) a method for producing 
CC   the insulin analogue; (5) a pharmaceutical composition comprises the 
CC   insulin analogue; and (6) a method for treating diabetes in the subject. 
CC   The insulin analogue is used in the pharmaceutical composition for 
CC   treating diabetes in the subject. The insulin analogue exhibits decreased
CC   binding factor to an insulin receptor, and increased blood half-life 
CC   compared to that of existing natural insulin, and it is convenient for 
CC   administering to a patient. The present sequence is a human insulin 
CC   analogue 10, which can be useful for treating diabetes in a subject.
XX
SQ   Sequence 86 AA;

  Query Match             100.0%;  Score 462;  DB 26;  Length 86;
  Best Local Similarity   100.0%;  
  Matches   86;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps 

   0;
Qy          1 FVNQHLCGSHLVEALYLVCGERGFFYTPKTRREAEDLQVGQVELGGGPGAGSLQPLALEG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 FVNQHLCGSHLVEALYLVCGERGFFYTPKTRREAEDLQVGQVELGGGPGAGSLQPLALEG 60

Qy         61 SLQKRGIVEQCCTSICSLDQLENYCN 86
              ||||||||||||||||||||||||||
Db         61 SLQKRGIVEQCCTSICSLDQLENYCN 86


Park et al teach a long-acting pharmaceutical composition containing a conjugate containing a physiologically active polypeptide linked to an immunoglobulin Fc fragment via a non-peptidyl linker (see abstract, Col. 3, lines 13+). They teach that the physiologically active is insulin (see col. 5, line 8, and claim 5). Regarding claims 16-23, they teach that the non-peptidyl linker may be polyethylene glycol, polypropylene glycol or many others (col. 5, lines 10+) and teach that the linker can be from 1-100 kDa (col. 5, lines 17+). They teach that the immunoglobulin Fc fragment may be composed of 1-4 domains selected from CH1, CH2, CH3 and CH4 domains (col. 5, lines19+). Regarding claims 27-29, they teach that the physiologically active polypeptide linked to a monomer IgG Fc via a non-peptidyl linker shows reduced receptor mediated clearance and the conjugate has reduced biological activity compared to physiologically active polypeptide (col. 5, lines 32+) and that the conjugate has a long duration of action (col. 7, lines 11+). They teach that a non-peptidyl linker can be used as a linker by activating the non-peptidyl linker using a reactive aldehyde group, a propionaldehyde group, a maleimide group, a sccinimide derivative or others to attach at the N-terminus of a polypeptide or to a lysine amino acid to link with the N-terminus of an IgG Fc (col. 9, lines 24+, Example preparation of GLP-1 to IgG Fc at Col. 14). Park et al do not teach that insulin comprises an A-chain of Formula 2 comprising amino acid sequence of SEQ ID NO: 55 and a B-chain of Formula 3 comprising amino acid sequence of SEQ ID NO: 56, wherein A14 of insulin A-chain is aspartic acid.
  Nielsen et al. teach a number of insulin analogs which are protease resistant (see abstract). Regarding claims 10-15, they teach that insulin analog comprises an A-chain having Formula (1) comprising amino acid SEQ ID NO: 1 and a B-chain having Formula (2) comprising amino acid sequence of SEQ ID NO:2, wherein said insulin A-chain comprises an aspartic acid including others at position 14 (see paragraph [0054]). They teach a pharmaceutical composition comprising the same (see paragraph [0358]). It is noted that claim limitations of claim 27-29 that the analogs of reduced binding affinity to insulin receptor in range of 0.1%- 90% of native insulin are inherent feature and depends on which variant combination is selected and therefore, the limitations are implicitly met.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an insulin analog having an A-chain comprising an aspartic acid at position 14 and a B-chain as taught by Nielsen et al in a conjugate comprising a physiologically active insulin conjugated to an immunoglobulin Fc via a non-peptidyl linker PEG as taught by Park et al. Additionally, one would have been motivated to do so because Nielsen et al teach insulin analogs having variants at position A14 are protease resistant. Further, one would have a reasonable expectation of success in using insulin analogs as taught by Nielsen et al to make a conjugate with an immunoglobulin Fc because Park et al teach that such conjugates have a prolonged half-life. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Claims 3, 13, and 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20160158378, pub. Date 6/9/2016, also published as US Pat. No. 10,487,128) in view of Choi et al. (WO 2018056764 which is filed on 9/22/2017 and gets priority of KR 10-2016-0122484, filed on 9/23/2016, also published as US Pub. No. 2019/0300593).
The instantly claimed invention is broadly drawn to a conjugate of Formula 1: X-La-F wherein X is an insulin analog comprising an A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56 with the proviso that the peptide where the A-chain coincides with SEQ ID NO: 53 then insulin B-chain of SEQ ID NO: 54 is excluded, L is a linker, F is a substance capable of increasing the half-life of X, and X-L and F are linked to each other by covalent bond.
Park et al teach a long-acting pharmaceutical composition containing a conjugate containing a physiologically active polypeptide linked to an immunoglobulin Fc fragment via a non-peptidyl linker (see abstract, Col. 3, lines 13+). They teach that the physiologically active is insulin (see col. 5, line 8, and claim 5). Regarding claims 16-23, they teach that the non-peptidyl linker may be polyethylene glycol, polypropylene glycol or many others (col. 5, lines 10+) and teach that the linker can be from 1-100 kDa (col. 5, lines 17+). They teach that the immunoglobulin Fc fragment may be composed of 1-4 domains selected from CH1, CH2, CH3 and CH4 domains (col. 5, lines19+). Regarding claims 27-29, they teach that the physiologically active polypeptide linked to a monomer IgG Fc via a non-peptidyl linker shows reduced receptor mediated clearance and the conjugate has reduced biological activity compared to physiologically active polypeptide (col. 5, lines 32+) and that the conjugate has a long duration of action (col. 7, lines 11+). They teach that a non-peptidyl linker can be used as a linker by activating the non-peptidyl linker using a reactive aldehyde group, a propionaldehyde group, a maleimide group, a sccinimide derivative or others to attach at the N-terminus of a polypeptide or to a lysine amino acid to link with the N-terminus of an IgG Fc (col. 9, lines 24+, Example preparation of GLP-1 to IgG Fc at Col. 14). Park et al do not teach that insulin comprises an A-chain of Formula 2 comprising amino acid sequence of SEQ ID NO: 55 and a B-chain of Formula 3 comprising amino acid sequence of SEQ ID NO: 56, wherein A14 of insulin A-chain is aspartic acid.
Choi et al. teach insulin analogs with reduced affinity to insulin receptor by substituting the amino acids which are involved in the binding to insulin receptors (see [0008]). They teach that the insulin comprises at least one modification in amino acids selected from the group consisting of the 16th amino acid of the B-chain, the 25th amino acid of the B-chain, the 14th amino acid of the A-chain and the 19th amino acid of the A-chain of native insulin (see Paragraph [0017-0018]). They teach that the insulin analog includes all of the combinations of the A-chain of SEQ ID NO: 55 represented by General Formula 1 and the B-chain of SEQ ID NO: 56 represented by General Formula 2 which is 100% identical to the amino acid sequences of SEQ ID NO: 55 and SEQ ID NO: 56, excluding native insulin, i.e., excluding the peptide in which the A-chain coincides with SEQ ID NO: 53 while the B-chain also coincides with SEQ ID NO: 54,as being instantly claimed (see [0019-0056]). They teach that the analog exhibits a binding affinity to insulin receptors from about 99% to less than 0.1% (see [0091]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an insulin analog having an A-chain comprising an aspartic acid at position 14 and a B-chain as taught by Choi et al in a conjugate comprising a physiologically active insulin conjugated to an immunoglobulin Fc via a non-peptidyl linker PEG as taught by Park et al. Additionally, one would have been motivated to do so because Choi et al teach insulin analogs having variants at position A14 have lower affinity to insulin receptor. Further, one would have a reasonable expectation of success in using insulin analogs as taught by Choi et al to make a conjugate with an immunoglobulin Fc because Park et al teach that such conjugates have a prolonged half-life. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
The applied reference has a common inventor Choi et al. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicants’ response and the declaration under 37CFR§1.132 filed on 7/29/22 have been fully considered and they are discussed below:
Applicants argue that Nielsen does not teach or suggest the claimed insulin sequence consisting of A chain of SEQ  ID NO: 55 and B chain of SEQ ID NO:56 as recited in claim 3. They argue that Nielsen discloses a sequence comprising the claimed sequence, it would not be easy for one ordinary skill to have the identical sequence with exclusion of other sequence. They argue that the purpose of Nielsen is to prepare an insulin analog with protease resistance, and thus fails to provide reasonable specific teachings to modify it arrive to have a conjugate with an increased in vivo persistence and stability. Applicants argue that the declaration under 37 CFR 1.132 by Dr. Choi shows that Table 3 comprises data on insulin analog 9 and insulin analog-9-PEG Fc conjugate in comparison to native insulin wherein the affinity of insulin analog and the conjugate is 79 and 1.6, respectively as compared  to 100 and 2.6 for native insulin and native insulin -PEG-Fc; and Table 5 shows that the binding affinity for insulin analog 10-PEG-Fc is 1.3 as compared to native insulin-PEG-Fc of 2.4 (Table 5), which is a lower affinity of analog 10 conjugate by 54%. Applicants argue that this is a surprising results.
Applicant’s arguments have been fully considered but they are not persuasive because each insulin conjugate has different binding affinity to insulin receptors due to a substitution of amino acids in either A-chain or B-chain and that is inherent feature of the variant insulin A-chain or B-chain or a combination thereof. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the conjugate X-La-F has to have binding affinity to insulin receptor, wherein the binding affinity of analog is  79% or 24% or 1%  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). ). Choi et al teach an amino acid sequence which makes the amino acid sequence consisting of insulin A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56 as disclosed in the specification page 47, Table 3 that SEQ ID 46 makes insulin analog 10 as being instantly claimed. It is noted that the amino acid sequence of SEQ ID NO: 46 is identical to the sequence taught by Choi et al. (see above). Choi et al teach that insulin analog 10 has affinity of about 79% to insulin receptor as compared to insulin (see Table4). Regarding applicants’ argument that the analog 9-PEG-Fc has affinity only 1.6 as compared to 2.6 for insulin-PEG-Fc conjugate and it is 2.4 in Table 5. It is noted that the receptor binding for native insulin is 100 but there is a decrease for insulin-PEG-Fc binding affinity to receptor is about 97.4%% (which is 2.6), so there would  be decrease in binding affinity for insulin analog 9 to insulin analog 9-PEG-Fc would also be about 98 %. Thus, the decrease in binding affinity for the insulin analog 9-PEG-Fc from insulin analog is about 98.02%, this decrease does not appear to be surprising result. Additionally,  In response to applicant's arguments against the references individually (that Choi only teaches insulin analogs but not a conjugate, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
The declaration by Dr. Choi have been fully considered but the arguments are not persuasive for the reasons discussed below. In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, 1) the nature of the fact sought to be established; 2) the strength of any opposing evidence; 3) the interest of the expert in the outcome of the case; and 4) the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993). 
 1) In the instant case, the nature of the fact sought to be established is whether or not an ordinary skill in the art would have considered the instantly claimed insulin analogs of claim 3 over Park et al. in view of Nielsen et al. Park et al teach a long-acting pharmaceutical composition containing a conjugate containing a physiologically active polypeptide linked to an immunoglobulin Fc fragment via a non-peptidyl linker (see abstract, Col. 3, lines 13+). They teach that the physiologically active is insulin (see col. 5, line 8, and claim 5). Regarding claims 16-23, they teach that the non-peptidyl linker may be polyethylene glycol, polypropylene glycol or many others (col. 5, lines 10+) and teach that the linker can be from 1-100 kDa (col. 5, lines 17+). They teach that the immunoglobulin Fc fragment may be composed of 1-4 domains selected from CH1, CH2, CH3 and CH4 domains (col. 5, lines19+). Regarding claims 27-29, they teach that the physiologically active polypeptide linked to a monomer IgG Fc via a non-peptidyl linker shows reduced receptor mediated clearance and the conjugate has reduced biological activity compared to physiologically active polypeptide (col. 5, lines 32+) and that the conjugate has a long duration of action (col. 7, lines 11+). Thus, they teach that the half-life of the conjugate is prolonged. They teach that a non-peptidyl linker can be used as a linker by activating the non-peptidyl linker using a reactive aldehyde group, a propionaldehyde group, a maleimide group, a sccinimide derivative or others to attach at the N-terminus of a polypeptide or to a lysine amino acid to link with the N-terminus of an IgG Fc (col. 9, lines 24+, Example preparation of GLP-1 to IgG Fc at Col. 14). Park et al do not teach that insulin comprises an A-chain of Formula 2 comprising amino acid sequence of SEQ ID NO: 55 and a B-chain of Formula 3 comprising amino acid sequence of SEQ ID NO: 56, wherein A14 of insulin A-chain is aspartic acid. Choi et al. teach insulin analogs with reduced affinity to insulin receptor by substituting the amino acids which are involved in the binding to insulin receptors (see [0008]). They teach that the insulin comprises at least one modification in amino acids selected from the group consisting of the 16th amino acid of the B-chain, the 25th amino acid of the B-chain, the 14th amino acid of the A-chain and the 19th amino acid of the A-chain of native insulin (see Paragraph [0017-0018]). They teach that the insulin analog includes all of the combinations of the A-chain of SEQ ID NO: 55 represented by General Formula 1 and the B-chain of SEQ ID NO: 56 represented by General Formula 2 which is 100% identical to the amino acid sequences of SEQ ID NO: 55 and SEQ ID NO: 56, excluding native insulin, i.e., excluding the peptide in which the A-chain coincides with SEQ ID NO: 53 while the B-chain also coincides with SEQ ID NO: 54,as being instantly claimed (see [0019-0056]). They teach that the analog exhibits a binding affinity to insulin receptors from about 99% to less than 0.1% (see [0091]). Therefore, one ordinary skill in the art would have understood that the insulin analog when conjugated with Fc would have a reduced binding affinity for insulin receptor.
 2) Regarding the strength of opposing evidence, and applicants’ arguments the insulin analog 9-PEG-Fc and insulin analog-10-PEG-Fc have significant decrease in insulin receptor binding as compared to native-PEG-Fc, it is noted that there is about 98% decrease in binding affinity from native insulin to native insulin-PEG-Fc conjugate (see table 3 and table 5). Therefore, similar decrease in affinity of insulin analog 9-PEG-Fc and analog 10-PEG-Fc would also be expected.  As explain earlier, the decrease in insulin analog 9-PEG-Fc and native insulin-PEG-Fc is 97.6% and 98.02%. Thus, the decrease in insulin analog 9-PEG-Fc or insulin analog 10-PEG-Fc does not appear to be unexpected result. 
 3) Regarding the interest of the expert in the outcome of the case, it is noted that Dr. Choi is an inventor of the instant application and is employed by the assignee (Hanmi Pharm.Co., LTD). 
 4) Finally, with regard to the presence or absence of factual support for the expert’s opinion, it is noted that while the declaration Dr. Choi discusses how the decrease in binding affinity of insulin analog 9-PEG-Fc and insulin analog 10-PEG-Fc is surprising as compared to native insulin-PEG-Fc, have been fully considered but they are not persuasive for the reasons explained above. Further, because the difference in value depicted in Table 3 and 5 for native insulin-PEG-Fc vs. insulin analog 9-PEG-Fc or insulin analog 10-PEG-Fc is about same (see as explained above), it is difficult for the Examiner independently to draw conclusions. Based on consideration of the totality of the evidence, the instantly claimed invention would have been obvious to one ordinary skill in the art.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646